Citation Nr: 0521806	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  96-34 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1965 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In August 2004, the Board remanded the 
veteran's claim for further development.


FINDING OF FACT

The veteran's hypertension is of service origin.


CONCLUSION OF LAW

Hypertension was incurred in active service.  38 U.S.C.A. § 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision of October 1995; a July 1996 statement 
of the case; March 1997, December 2003, and January 2005 
supplemental statements of the case; and VCAA letters were 
sent in April 2002 and September 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  The April 2002 and September 
2004 letters informed the veteran of what evidence VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The Board notes that the April 2002 and September 2004 
letters were mailed to the appellant subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran was not specifically informed to furnish copies of 
any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the appellant has not been prejudiced by this defect.  In 
this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

A September 1983 service medical record shows an initial 
blood pressure reading of 136/92, and a repeat blood pressure 
reading of 128/82.

A February 1986 service medical record shows blood pressure 
readings of 136/96 and 142/90.

A March 1986 service medical record shows a blood pressure 
reading of 134/96. The May 1986 annual medical examination 
indicates blood pressure of 150/96.  A repeat reading showed 
blood pressure of 122/84, right arm sitting.  A June 1989 
service medical record shows a blood pressure reading of 
140/94.  A September 1991 service medical record shows a 
blood pressure reading of 136/90.  These elevated blood 
pressure readings were interspersed with readings, which were 
within the range of normal.  

On the January 1995 retirement examination, blood pressure 
was 125/78.

A September 1995 VA examination indicates that the veteran 
had a history of high blood pressure which was diagnosed 
three years prior.  He was not on medications.  On 
examination, his blood pressure was 159/96, the second 
reading was 130/85.  The diagnosis was history of borderline 
high blood pressure for the last three years.  

The veteran was treated at a VA outpatient clinic during 
1996.  During this time several elevated and normal blood 
pressures were recorded.

A February 1999 VA examination indicates that the veteran had 
blood pressure of 126/74, second blood pressure on the right 
of 136/76, and on the left 136/74.  Third blood pressure on 
the right was 132/80, and on the left was 136/78.  The 
diagnosis was labile arterial hypertension with no evidence 
of heart disease by stress test.

A VA examination was conducted in November 2002.  At that 
time the veteran reported that he did not have arterial 
hypertension and was not taking any anti-hypertensive 
medication.  The examination showed a blood pressure reading 
of 152/90.  The examiner stated that the veteran did not have 
a history of arterial hypertension and had no arterial 
hypertension.  The present blood pressure was probably due to 
anxiety from the examination.

The veteran seen at a VA outpatient clinic in January 2003.  
At that time his blood pressure was 151/79.  Subsequently 
during 2003 hypertension was diagnosed and medication 
prescribed.  A November 2004 VA examination indicates that 
the veteran had blood pressure of the left arm of 121/76, and 
blood pressure of the right arm of 127/79.  Standing blood 
pressure was 129/78.  The assessment was hypertension, 
currently well controlled with medication.  

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

Service connection may be granted for any disease or 
disability that is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service.  38 C.F.R. § 
3.303(d).

Service connection also may be granted when the evidence 
shows that the veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

If a chronic disease during service cannot be shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof have been 
noted during service (or an applicable post-service 
presumptive 
period), the symptomatology associated with that disorder is 
manifested with continuity after service, and competent 
evidence relates the present condition to that post-service 
symptomatology or an in-service injury.  Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular-renal disease, including 
hypertension, becomes manifest to a degree of at least 10 
percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that while a lay person is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party, such as the veteran, is not competent 
to provide probative evidence as to matters requiring 
expertise derived from specialized medical education, 
training or experience, such as matters relating to a 
diagnosis or medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Hypertension is defined as persistently high arterial blood 
pressure.  Hypertension has been defined as a systolic blood 
pressure above 140 millimeters of mercury (mmHg), or a 
diastolic blood pressure above 90 mmHg.  Stedman's Medical 
Dictionary 855 (27th ed. 2000).

The veteran's service medical records show the presence of 
high blood pressure readings interspersed with normal blood 
pressure readings.  This pattern of readings persisted 
following the veteran's retirement from active duty.  The 
Board notes that an elevated blood pressure reading of 152/90 
was recorded during the September 2002 VA examination, which 
the examiner indicated was probably due to anxiety from the 
examination itself.  The examiner found that the veteran did 
not have a history of arterial hypertension and had no 
arterial hypertension.  However, when seen at a VA outpatient 
clinic in January 2003 his blood pressure was 151/79.  
Subsequently during 2003 hypertension was diagnosed and 
medication prescribed.  The recent VA examination confirmed 
the presence of essential hypertension.

In view of these facts the Board finds that the evidence is 
equipoise.  As such the benefit of the doubt is in the 
veteran's favor.  38 C.F.R. § 3.102.  Accordingly service 
connection for essential hypertension is warranted.


ORDER

Entitlement to service connection for essential hypertension 
is granted.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


